DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu.
Regarding claim 1, Lu teaches an interlayer film for laminated glass (paragraph 0120) having one end, and the other end being at an opposite side of the one end,
the other end having a thickness that is larger than a thickness of the one end (figure 2), 
the interlayer film as a whole having a wedge angle of 0.13 to 1.2 mrad (paragraph 0119), an absolute value A in all sections A located every 150 mm in a measurement of partial wedge angles being greater than 0 (paragraph 0114, where figure 5 has a variable wedge angle such that a constantly varying wedge angle would result in an absolute value of the difference being some value greater than 0). 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent 
Lu does not teach the method of measurement. However, the method of measuring the partial wedge angles is not considered to structurally limit the claim. Note that Applicant has not provided evidence that the claimed method of measuring partial wedge angles results in a structural difference between Applicant’s interlayer and the taught interlayer; see MPEP 2113. Therefore, because Lu teaches the claimed absolute value, Lu reads on the claim regardless of the measuring technique. 
Regarding claim 2, Lu teaches that the interlayer film is an interlayer film for laminated glass for use in a laminated glass that is a head-up display, and has a region for display corresponding to a display region of the head-up display (paragraph 0120).
Regarding claim 3, Lu teaches that the interlayer film contains a thermoplastic resin (paragraph 0023).
Regarding claim 4, Lu teaches that the interlayer film contains a plasticizer (paragraph 0033).
Regarding claim 5, Lu teaches a first layer; and a second layer arranged on a first surface side of the first layer (paragraph 0032, multilayer film).
Regarding claim 6, Lu teaches that the first layer contains a polyvinyl acetal resin,
the second layer contains a polyvinyl acetal resin (paragraph 0029), and
a content of a hydroxyl group of the polyvinyl acetal resin in the first layer is lower than a content of a hydroxyl group of the polyvinyl acetal resin in the second layer (paragraph 0045).
Regarding claim 7, Lu teaches that the first layer contains a polyvinyl acetal resin, the second layer contains a polyvinyl acetal resin (paragraph 0029), 

a content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin in the first layer is larger than a content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin in the second layer (paragraph 0045).
Regarding claim 8, Lu teaches that the interlayer film has a wedge-like shape across the entire film (figure 2). 
Regarding claim 9, Lu teaches a laminated glass comprising: 
a first lamination glass member; 
a second lamination glass member; and
the interlayer film for laminated glass according claim 1, 
the interlayer film for laminated glass being arranged between the first lamination glass member and the second lamination glass member (paragraph 0120).

Response to Arguments
Applicant's arguments filed September 8, 2021, have been fully considered but they are not persuasive.
Applicant argues that Lu does not teach an absolute value of 0.06-0.4 mrad. However, as discussed above, Lu teaches an embodiment with constantly varying wedge angles. In this embodiment, each partial region A will have a different wedge angle. Therefore, the absolute value of the difference between the maximum and minimum wedge angles will have some value greater than 0. 
Applicant argues that Lu fails to recognize the significance of the claimed subject matter. However, the prior art need not have the same reason as Applicant for obtaining a particular product. 
Applicant argues that that invention provides unexpected results. However, Applicant has not provided data proving unexpected results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781